Citation Nr: 0726684	
Decision Date: 08/24/07    Archive Date: 08/29/07

DOCKET NO.  02-17 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an increased evaluation in excess of 30 
percent for bilateral hearing loss from June 30, 2003 to July 
31, 2003.

2.  Entitlement to an increased evaluation in excess of 20 
percent for bilateral hearing loss from July 31, 2003 to 
January 12, 2004.

3.  Entitlement to an increased evaluation in excess of 30 
percent for bilateral hearing loss from January 12, 2004.  

4.  Entitlement to service connection for coronary artery 
disease, to include as secondary to service-connected 
hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1953 to July 
1957.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from February 2000 and August 2003 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office in Lincoln, Nebraska (RO).  

The February 2000 rating decision denied service connection 
for hypertension/ cardiovascular disease.  The RO 
recharacterized the issue in later decisions to service 
connection for hypertension and coronary artery disease.  The 
Board remanded the case to the RO for further development in 
December 2003.  In an October 2005 rating decision, the RO 
granted service connection for hypertension only.  The issue 
of service connection for coronary artery disease remains on 
appeal.  Development has been completed and the case is once 
again before the Board for review.  

In an August 2003 rating decision, the RO continued a 20 
percent evaluation for bilateral hearing loss.  In a 
subsequent March 2004 rating decision, after receiving new 
evidence, the RO granted a 30 percent evaluation for 
bilateral hearing loss, effective June 30, 2003, then 
assigned a 20 percent evaluation, effective July 31, 2003, 
and assigned a 30 percent evaluation, effective January 12, 
2004.  


FINDINGS OF FACT

1.  From June 30, 2003 to July 31, 2003, audiometric testing 
more nearly approximates Level IV hearing loss in the right 
ear and Level IV hearing loss in the left ear.  

2.  From July 31, 2003 to January 12, 2004, the record 
contains no audiometric findings.  

3.  From January 12, 2004, audiometric testing more nearly 
approximates Level VI hearing loss in the right ear and Level 
VI hearing loss in the left ear.  

4.  Coronary artery disease is shown by competent medical 
evidence to be causally or etiologically related to service-
connected hypertension.


CONCLUSIONS OF LAW

1.  From June 30, 2003 to July 31, 2003, the criteria for an 
evaluation in excess of 30 percent for bilateral hearing loss 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 4.85- 4.87, Diagnostic 
Code 6100 (2006).

2.  From July 31, 2003 to January 12, 2004, the criteria for 
a 30 percent evaluation for bilateral hearing loss have been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 4.85- 4.87, Diagnostic Code 6100 
(2006).

3.  From January 12, 2004, the criteria for an evaluation in 
excess of 30 percent for bilateral hearing loss have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 4.85- 4.87, Diagnostic Code 6100 
(2006).

4.  Coronary artery disease is proximately due to, the result 
of, or aggravated by, a service-connected disease or injury.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

The Board finds that VA has met all statutory and regulatory 
VCAA notice and duty to assist requirements.  See 38 U.S.C.A. 
§§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159 (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
October 1999, September 2001, and January 2002 VCAA letters 
addressed the veteran's initial claim for service connection 
for hypertension and coronary artery disease. VA informed the 
veteran of the evidence necessary to substantiate his claims, 
evidence VA would reasonably seek to obtain, and information 
and evidence for which the veteran was responsible.  VA in 
effect asked the veteran to provide any evidence that 
pertains to his claim.  A July 2003 letter addressed the 
veteran's claim for an increased evaluation for bilateral 
hearing loss.

A March 2006 letter provided the veteran with notice of the 
type of evidence necessary to establish a disability rating 
and effective date.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  This notice was not received prior to 
the initial rating decision.  Despite the inadequate timing 
of this notice, the Board finds no prejudice to the veteran 
in proceeding with the issuance of a final decision.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  There is no indication 
that any notice deficiency reasonably affects the outcome of 
this case.  Thus, the Board finds that any such failure was 
harmless error.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 
5, 2006).  

VA and private treatment records, VA examinations, private 
audiological evaluations, and various statements in support 
of the veteran's claims have been associated with the claims 
file.  Service medical records were unavailable for review.  
The RO had made repeated attempts to obtain the veteran's 
service medical records, or any other available service 
records.  National Personnel Records Center (NPRC) responses 
indicate, however, that after an extensive search of the 
records among their holdings, they were unable to locate the 
veteran's records.  The NPRC concluded that the records 
either do not exist, that the NPRC does not have them, or 
that further efforts to locate them at NPRC would be futile.  
VA has provided the veteran with every opportunity to submit 
evidence and arguments in support of his claim, and to 
respond to VA notices.  The veteran and his representative 
have not made the Board aware of any additional evidence that 
needs to be obtained prior to appellate review.  The record 
is complete and the case is ready for review.

B.  Law and Analysis

1.  Bilateral Hearing Loss

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  The 
percentage ratings are based on the average impairment of 
earning capacity and individual disabilities are assigned 
separate diagnostic codes.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.1 (2006).  If two evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation; otherwise, the 
lower rating will be assigned. 38 C.F.R. § 4.7 (2006).  Any 
reasonable doubt regarding a degree of disability will be 
resolved in favor of the veteran.  See 38 C.F.R. § 4.3 
(2006).  

The Board notes that CAVC has distinguished a new claim for 
increased rating of a service-connected disability and a case 
where the veteran expresses dissatisfaction with the initial 
rating of a disability that has just been service-connected.  
See Fenderson v. West, 12 Vet. App 119 (1999).  In the latter 
case, VA must assess the level of disability from the date of 
initial application for service connection and determine 
whether the level of disability warrants the assignment of 
different disability ratings at different times over the life 
of the claim, a practice known as "staged rating."  See Id.  
A staged rating is not for consideration in this case.  
However, because the RO issued a new rating decision in March 
2004 granting a 30 percent evaluation effective June 30, 
2003, a 20 percent evaluation effective July 31, 2003, and 30 
percent evaluation effective January 12, 2004, the Board will 
evaluate the level of disability for each of these separate 
time periods.

The Ratings Schedule provides rating tables for the 
evaluation of hearing impairment.  Table VI assigns a Roman 
numeral designation (I through XI) for hearing impairment 
based on a combination of percent speech discrimination and 
the puretone threshold average (the sum of the puretone 
thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by 
four).  38 C.F.R. § 4.85 (2006).  Table VII is used to 
determine the percentage evaluation by combining the Table VI 
Roman numeral designations for hearing impairment in each 
ear.  Id.  When evaluating service-connected hearing 
impairment, disability ratings are derived by a mechanical 
application of the rating schedule to the numeric 
designations assigned in audiometric evaluations.  Lendenmann 
v. Principi, 3 Vet. App. 345, 349 (1992).

38 C.F.R. § 4.86 provides for exceptional patterns of hearing 
impairment.  When the puretone threshold at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 
55 decibels or more, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIA, whichever results in the higher 
numeral.  38 C.F.R. § 4.86(a) (2006).  Each ear is evaluated 
separately.  Id.  When the puretone threshold is 30 decibels 
or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, 
the rating specialist will determine the Roman numeral 
designation from either Table VI or Table VIA, whichever 
results in the higher numeral.  38 C.F.R. § 4.86(b) (2006).  
That numeral is then elevated to the next higher Roman 
numeral.  Id.  Each ear is evaluated separately. Id. 

From June 30, 2003 to July 31, 2003, the Board finds that an 
evaluation in excess of 30 percent for bilateral hearing loss 
is not warranted.

The veteran submitted an audiological evaluation completed by 
C.A.F., M.C.D., dated in June 2003.  A graph of the veteran's 
audiogram has been associated with the clams file, but may 
not be interpreted by the Board.  See Kelly v. Brown, 7 
Vet.App. 471, (1995) (holding that neither the Board nor the 
RO may interpret graphical representations of audiometric 
data).  However, C.A.F. reported puretone averages of 72.5 
decibels for the right ear and 75 decibels for the left ear 
at 1000, 2000, 3000, and 4000 Hertz, and Maryland CNC speech 
recognition ability of 92 percent bilaterally.

On the authorized VA audiological evaluation in July 2003, 
puretone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
65
60
65
75
LEFT
70
65
65
70

The average puretone threshold was 66.25 decibels for the 
right ear and 67.5 decibels for the left ear.  Speech 
audiometry revealed speech recognition ability of 82 percent 
in the right ear and of 80 percent in the left ear.

The private audiological evaluation completed in June 2003 
contained graphical data and did not report puretone 
thresholds at each of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz).  Thus, 38 C.F.R. § 4.86 
provisions for exceptional patterns of hearing impairment do 
not apply to this evaluation.  The July 2003 VA audiological 
evaluation reflects puretone thresholds of 55 decibels or 
more at 1000, 2000, 3000, and 4000 Hertz.  Thus, the Board 
will determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIA, whichever 
results in the higher numeral.  See 38 C.F.R. § 4.86(a) 
(2006).  

The June 2003 private audiometric findings, applied to Table 
VI, yield a numeric designation of II for the right ear (72.5 
decibel puretone threshold average, and 92 percent speech 
discrimination), and a numeric designation of II for the left 
ear (75 decibel puretone threshold average, and 92 percent 
speech discrimination).  These numeric designations, entered 
into Table VII, produce a zero percent evaluation for hearing 
impairment.  Because private audiometric findings contained 
graphical data and did not report puretone thresholds, 
precluding evaluation under 38 C.F.R. § 4.86 provisions for 
exceptional patterns of hearing impairment, the Board finds 
that this evaluation does not provide the most probative 
evidence of the veteran's hearing loss disability.  

The July 2003 audiometric findings, applied to Table VI, 
yield a numeric designation of IV for the right ear (66.25 
decibel puretone threshold average, and 82 percent speech 
discrimination), and a numeric designation of IV for the left 
ear (67.5 decibel puretone threshold average, and 80 percent 
speech discrimination).  These numeric designations, entered 
into Table VII, produce a 10 percent evaluation for hearing 
impairment.  The audiometric findings, applied to Table VIA 
yield a numeric designation of V for the right ear, and a 
numeric designation of V for the left ear. The same numeric 
designations, entered into Table VII, produce a higher 20 
percent evaluation for hearing impairment.  

July 2003 audiometric testing does not show that the 
veteran's hearing loss warrants a higher rating evaluation.  
Thus, the Board finds that, from June 30, 2003 to July 31, 
2003, an evaluation in excess of 30 percent for bilateral 
hearing loss is not warranted.

From July 31, 2003 to January 12, 2004, the Board finds that 
an increased 30 percent evaluation for bilateral hearing loss 
is warranted.

From July 31, 2003 to January 12, 2004, the record contains 
no audiometric findings.  There is no indication that the 
veteran's hearing loss disability had decreased during this 
period.  Further, more recent audiometric data, discussed 
below, reflects a 30 percent hearing loss disability.  The 
Board finds that the veteran's current level of hearing loss 
is probative in the absence of other contemporaneous 
audiological data.  Thus, resolving the benefit of the doubt 
in favor of the veteran, the Board finds that from July 31, 
2003 to January 12, 2004, the veteran is entitled to a 30 
percent evaluation for bilateral hearing loss.  See 38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 4.3, 4.7 (2004).  

From January 12, 2004, the Board finds that an evaluation in 
excess of 30 percent for bilateral hearing loss is not 
warranted.

On a January 2005 VA audiological evaluation puretone 
thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
70
60
65
80
LEFT
75
70
70
80

The average puretone threshold was 68.75 decibels for the 
right ear and 73.75 decibels for the left ear.  

A graph of a February 2005 audiological evaluation completed 
by C.A.F., M.C.D. is associated with the claims file.  C.A.F. 
reported average puretone thresholds of 71.25 decibels for 
the right ear and 76.25 decibels for the left ear.  The 
veteran had maximum word recognition scores were 88 percent 
in each ear.  

On a September 2006 VA audiological evaluation, puretone 
thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
70
70
70
85
LEFT
75
70
75
80

The average puretone threshold was 73.75 decibels for the 
right ear and 75 decibels for the left ear.  

On the authorized VA audiological evaluation in November 
2006, puretone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
70
70
70
85
LEFT
75
70
75
80

The average puretone threshold was 73.75 decibels for the 
right ear and 75 decibels for the left ear.  Speech 
audiometry revealed speech recognition ability of 76 percent 
in the right ear and of 80 percent in the left ear.  The 
Board notes the November 2006 VA audiological evaluation 
report recorded left ear speech recognition at 82 percent.  
The examiner later indicated that the veteran had left ear 
speech recognition ability of 80 percent.  The Board has 
afforded the veteran the benefit of the doubt, and has 
evaluated the veteran's speech recognition ability at 80 
percent.  

VA audiological evaluations reflect puretone thresholds of 55 
decibels or more at 1000, 2000, 3000, and 4000 Hertz.  Thus, 
the Board will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIA, 
whichever results in the higher numeral.  See 38 C.F.R. § 
4.86(a) (2006).  
The VA audiological evaluations dated in January 2005 and 
September 2006, associated with VA treatment records, did not 
indicate if speech audiometry was completed in accordance 
with 38 C.F.R. § 4.85(a) requirements which specify the use 
of the Maryland CNC test for controlled speech 
discrimination.  However, because the puretone threshold at 
each of the four specified frequencies (1000, 2000, 3000, and 
4000 Hertz) was 55 decibels or more for the January 2005 and 
September 2006 evaluations, in this case, the Board may 
determine the Roman numeral designation for hearing 
impairment from Table VIA based only on puretone threshold 
average if it results in a higher evaluation.  See C.F.R. § 
4.85(c) (2006).  Again, the private audiological evaluation 
completed in February 2005 contained graphical data and did 
not report puretone thresholds at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz), precluding 
evaluation under 38 C.F.R. § 4.86 for provisions for 
exceptional patterns of hearing impairment.  

The January 2005 audiometric findings, applied to Table VIA 
yield a numeric designation of V for the right ear, and a 
numeric designation of VI for the left ear. These numeric 
designations, entered into Table VII, produce a 20 percent 
evaluation for hearing impairment.  

The February 2005 private audiometric findings, applied to 
Table VI, yield a numeric designation of III for the right 
ear (71.25 decibel puretone threshold average, and 88 percent 
speech discrimination), and a numeric designation of II for 
the left ear (76.25 decibel puretone threshold average, and 
88 percent speech discrimination).  These numeric 
designations, entered into Table VII, produce a zero percent 
evaluation for hearing impairment.  Because the February 2005 
evaluation contained graphical data and did not report 
puretone thresholds, precluding evaluation under 38 C.F.R. § 
4.86, the Board finds that this evaluation does not provide 
the most probative evidence of the veteran's hearing loss 
disability.  

The September 2006 audiometric findings, applied to Table VIA 
yield a numeric designation of VI for the right ear, and a 
numeric designation of VI for the left ear. These numeric 
designations, entered into Table VII, produce a 30 percent 
evaluation for hearing impairment.  

The November 2006 audiometric findings, applied to Table VI, 
yield a numeric designation of IV for the right ear (73.75 
decibel puretone threshold average, and 76 percent speech 
discrimination), and a numeric designation of V for the left 
ear (75 decibel puretone threshold average, and 80 percent 
speech discrimination).  These numeric designations, entered 
into Table VII, produce a 10 percent evaluation for hearing 
impairment.  The same audiometric findings, applied to Table 
VIA yield a numeric designation of VI for the right ear, and 
a numeric designation of VI for the left ear.  These numeric 
designations, entered into Table VII, produce a higher 30 
percent evaluation for hearing impairment.  

The veteran's current bilateral hearing loss most closely 
resembles a 30 percent disability evaluation.  The January 
2005 VA audiological evaluation reflects a 20 percent hearing 
loss disability.  More recent September 2006 and November 
2006 audiological evaluations reflect a 30 percent hearing 
loss disability.  Thus, the Board finds that from January 12, 
2004, an evaluation in excess of 30 percent for bilateral 
hearing loss is not warranted.

The Board has considered lay statements submitted by the 
veteran and his wife indicating that his hearing loss has 
worsened.  The Board emphasizes that disability ratings are 
derived by a mechanical application of the rating schedule.  
See Lendenmann, 3 Vet. App. 345, 349.  The Board has also 
considered the potential application of other various 
provisions, including 38 C.F.R. § 3.321(b)(1), for 
exceptional cases where scheduler evaluations are found to be 
inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  However, the veteran's disability has not been shown 
to cause marked interference with employment beyond that 
contemplated by the Schedule for Rating Disabilities, has not 
necessitated frequent periods of hospitalization, and has not 
otherwise rendered impractical the application of the regular 
schedular standards utilized to evaluate the severity of the 
disability.  Thus, the Board finds that the requirements for 
referral for an extraschedular evaluation under 38 C.F.R. § 
3.321(b)(1) have not been met. Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

2.  Coronary Artery Disease

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2006).  Service connection may be granted for 
any disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) (2006).  
In addition, certain chronic diseases, including hypertension 
and arteriosclerosis, may be presumed to have been incurred 
or aggravated during service if they become disabling to a 
compensable degree within one year of separation from active 
duty. 38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.307, 3.309 (2006).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury. Hickson v. West, 12 Vet. App. 247, 253 (1999).

Secondary service connection shall be awarded when a 
disability "is proximately due to or the result of a service- 
connected disease or injury."  38 C.F.R. § 3.310(a) (2006).  
The Board notes that VA amended 38 C.F.R. § 3.310, the 
regulation concerning secondary service connection, effective 
on October 10, 2006.  The intent was to conform the 
regulation to Allen v. Brown, 7 Vet. App. 439 (1995), the 
United States Court of Appeals for Veterans Claims decision 
that clarified the circumstances under which a veteran may be 
compensated for an increase in the severity of an otherwise 
nonservice-connected condition caused by aggravation from a 
service-connected condition.  Any increase in severity of a 
nonservice-connected disease or injury that is proximately 
due to or the result of a service-connected disease or 
injury, and not due to the natural progress of the 
nonservice-connected disease, will be service connected.  
However, VA will not concede that a nonservice-connected 
disease or injury was aggravated by a service-connected 
disease or injury unless the baseline level of severity of 
the nonservice-connected disease or injury is established by 
medical evidence created before the onset of aggravation or 
by the earliest medical evidence created at any time between 
the onset of aggravation and the receipt of medical evidence 
establishing the current level of severity of the nonservice-
connected disease or injury.  See 38 C.F.R. § 3.310 (2006).  
Although the RO did not consider this amendment, the veteran 
will not be prejudiced by the Board's consideration of this 
amendment in the first instance because it is codification of 
interpretation of existing law as set forth by the CAVC in 
Allen, supra.

In order to establish service connection for a claimed 
secondary disorder, there must be medical evidence of a 
current disability; evidence of a service-connected 
disability; and medical evidence of a nexus between the 
service-connected disability and the current disability.  See 
Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. 
Brown, 7 Vet. App. 513, 516-7 (1995).

The veteran is currently service-connected for hypertension.  
VA and private treatment records reflect current diagnoses of 
hypertension; coronary artery disease, status post stent to 
the right coronary artery in 2002; hyperlipidemia; and 
peripheral vascular disease.  (See VA Treatment Records, 
December 1999 to May 2007; Nebraska Heart Institute Records, 
February 2002 to December 2006.)

A March 2002 letter from Dr. J.W.H., Jr. shows that he 
treated the veteran from 1978 to 1984 or 1985 for 
hypertension, and that the veteran was receiving medication 
for control of hypertension at that time.  VA and private 
treatment records show that the veteran continues to be 
treated for hypertension.  (See VA Treatment Records, 
December 1999 to May 2007; Nebraska Heart Institute Records, 
February 2002 to December 2006.)

The first diagnosis of coronary artery disease of record was 
in February 2002.  (See Nebraska Heart Institute Cardiac 
Evaluation, February 2002).  Risk factors or coronary artery 
disease at that time were noted to include a forty pack per 
year tobacco history; hypertension with a duration of 40 plus 
years; hyperlipidemia with cholesterol diagnosed in December 
2001; and a family history significant for the father having 
myocardial infarction in his 50s.  Id.  The veteran had a 
cardiac stent in February 2002.  He was being treated by Dr. 
D.D.N. at that time.  VA treatment records dated from 2003 to 
2006 note that the veteran continues to be followed by Dr. 
D.D.N. for coronary artery disease.

The veteran was afforded a VA examination in August 2005 to 
determine the etiology of any current heart disease.  The 
examiner reviewed the claims file in conjunction with the 
veteran's examination.  The veteran was diagnosed with 
coronary artery disease, hyperlipidemia, tobacco abuse, 
hypertension, and normal cardiac function with normal 
metabolic equivalents estimated greater than 10.  The veteran 
reported having a history of high blood pressure diagnosed in 
service.  It was noted that service medical records were not 
available in the claims file.  However, the examiner found 
that the veteran's reported history was consistent with his 
diagnosis.  The VA examiner opined, however, that the 
veteran's biggest risk factor for his coronary artery disease 
was his age, and stated that his hypertension would be a 
minor player.  Thus, the examiner stated that the veteran's 
hypertension was less likely as not (50/50 percent 
probability) the cause of his coronary artery disease.  The 
examiner stated that the veteran's age was the greatest risk 
factor in the composite contribution of all his coronary 
artery disease risk factors including tobacco abuse, age, 
hypertension, hyperlipidemia, of the mechanism to his 
coronary artery disease.  The examiner concluded that the 
veteran's hypertension was less likely than not the cause of 
the veteran's current coronary artery disease, and that the 
veteran had preserved cardiac function and that his 
hypertension had no exacerbating symptoms on his cardiac 
function at that time.  

The veteran submitted a November 2005 letter from his 
treating physician, Dr. D.D.N. at the Nebraska Heart 
Institute.  Dr. D.D.N. stated that he had seen the veteran 
for coronary artery disease with prior stent implantation in 
2002, with hypertension and hyperlipidemia.  He stated that 
the veteran had long-standing hypertension that he dated back 
to service.  Dr. D.D.N. stated that there was a recent 
determination that suggested that the veteran's hypertension 
was not related to his coronary artery disease, or at least 
less likely than not being with other comorbidities.  Dr. 
D.D.N. stated that this was a rather difficult position to 
come from.  He stated that his concern would be that the 
hypertension, if it was long-standing, could be as likely as 
not, in terms of causing the coronary artery disease.   

In the present case, there are two conflicting medical 
opinions as to the etiology of the veteran's coronary artery 
disease.  The August 2005 VA examiner indicates that 
hypertension is not likely the cause of the veteran's 
coronary artery disease, and appears to indicate that it was 
not an aggravating factor on the veteran's cardiac function, 
though he did recognize it as a risk factor.  In Dr. D.D.N.'s 
November 2005 opinion, he indicated that he disagreed with 
the August 2005 VA opinion, and indicated that long-standing 
hypertension was as likely as not the cause of coronary 
artery disease. 

According to CAVC, "the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the physician's knowledge and 
skill in analyzing the data, and the medical conclusion the 
physician reaches."  Guerrieri v. Brown, 4 Vet. App. 467, 
470 (1993); See also Owens v. Brown, 7 Vet. App. 429, 433 
(1995) (holding that VA may favor the opinion of one 
competent medical expert over that of another when VA gives 
an adequate statement of reasons and bases).  The credibility 
and weight to be attached to these opinions is within the 
province of the Board. Id.  In this case, the Board finds 
that both the August 2005 VA opinion and Dr. D.D.N.'s 
November 2005 opinion are probative of the etiology of the 
veteran's coronary artery disease.  The VA examiner had 
reviewed the veteran's claims file and associated medical 
records, and determined that hypertension was less likely 
than not the cause or coronary artery disease, and indicated 
that instead, age was the major causative factor.  VA and 
private treatment records show that the veteran was seen by 
Dr. D.D.N. for coronary artery disease since its onset.  As 
Dr. D.D.N. is the veteran's treating cardiac specialist, the 
Board finds that he is familiar with the veteran's medical 
history.  Dr. D.D.N. indicates that long-standing 
hypertension was as likely as not the cause of coronary 
artery disease.  Dr. D.D.N.'s opinion is supported by 
evidence of record.  The record shows that the veteran had 
documented treatment for hypertension since 1978.  Further, 
both a February 2002 treatment note from the Nebraska Heart 
Institute, and the August 2005 VA examiner identified 
hypertension as a risk factor for the veteran's coronary 
artery disease.  

In this case, there are conflicting probative medical 
opinions as to whether the veteran's coronary artery disease 
is etiologically related to service-connected hypertension.  
As such, the Board must resolve the benefit of the doubt in 
favor of the veteran and find that service connection for 
coronary artery disease is warranted. See 38 U.S.C.A. § 
5107(b) (West 2002); 38 C.F.R. §§ 4.3, 4.7 (2006).

C.  Conclusion

The Board concludes that from June 30, 2003 to July 31, 2003, 
the preponderance of the evidence is against finding that the 
veteran's hearing loss disability warrants a higher rating 
evaluation.  From July 31, 2003 to January 12, 2004, the 
Board will give the veteran the benefit of the doubt, as 
discussed above, and finds that the evidence supports a 30 
percent rating for bilateral hearing loss.  From January 12, 
2004, the preponderance of the evidence is against finding 
that the veteran's hearing loss disability has increased to 
warrant a higher evaluation.  In making this determination, 
the Board has considered the provisions of 38 U.S.C.A. § 
5107(b) regarding benefit of the doubt.
	
The veteran has been diagnosed with coronary artery disease.  
He is currently service-connected for hypertension.  
Probative medical evidence indicates that hypertension is as 
likely as not the cause of the veteran's coronary artery 
disease.  Therefore, the Board concludes that the evidence 
supports a finding that the veteran has coronary artery 
disease etiologically related to a service-connected 
disability.  


ORDER

From June 30, 2003 to July 31, 2003, an increased evaluation 
for bilateral hearing loss, in excess of 30 percent, is 
denied.

From July 31, 2003 to January 12, 2004, a 30 percent rating, 
but no more, is granted for bilateral hearing loss subject to 
the law and regulations governing the payment of monetary 
benefits. 

From January 12, 2004, an increased evaluation for bilateral 
hearing loss, in excess of 30 percent, is denied.

Service connection for coronary artery disease is granted.


____________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


